Deny Writ and Opinion Filed October 3, 2013




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01228-CV

                      IN RE STEPHEN A. BERGENHOLTZ, Relator

                Original Proceeding from the 366th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 366-51444-2008

                            MEMORANDUM OPINION
                          Before Justices Bridges, O'Neill, and Lewis
                                  Opinion by Justice Bridges
       Relator contends the trial court erred in denying a motion to transfer this case to Denton

County. The facts and issues are well known to the parties, so we need not recount them herein.

Based on the record before us, we conclude relator has not shown he is entitled to the relief

requested. See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992)

(orig. proceeding).   Accordingly, we DENY relator=s petition for writ of mandamus and

emergency motion for temporary relief to stay underlying proceedings.




                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
131228F.P05                                       JUSTICE